09/15/2020


                                     No. DA 20-0294
                                                                                        Case Number: DA 20-0294


                     In the Supreme Court of the State of Montana


   COMMISSIONER OF POLITICAL PRACTICES, through JEFFREY A. MANGAN, acting in his
   official capacity as Commissioner of Political Practices,

                                                                     Plaintiff-Appellant,
                                              v.

   THE MONTANA REPUBLICAN PARTY,

                                                                   Defendant-Appellee.


             On Appeal from the First Judicial District, Lewis and Clark County
                     The Honorable Michael F. McMahon, Presiding


           Order Granting Unopposed Motion for Extension of Time


         Pursuant to Mont. R. App. P. 26(1), Appellee is granted a 30-day

extension of time up to and including October 23, 2020, to file its response

brief.

         Dated this ______ day of September, 2020.




                                                                            Electronically signed by:
                                                                               Bowen Greenwood
                                                                           Clerk of the Supreme Court
                                                                               September 15 2020